PEE CUEIAM.
The defendant John P. Eonchetto, an attorney duly licensed to practice in the courts of the state of Oregon, was accused of professional misconduct, which misconduct would have prevented his admission to the *411Bar of this state had he been seeking admission at this time.
In Banc
Earl A. Fewless, of Portland, argued the cause for defendant.
Alan F. Davis, of Portland, argued the cause for the Board of Governors of the Oregon State Bar.
A trial before the trial committee of the Oregon State Bar was duly had which fully sustained the findings of misconduct against the defendant, and the Board of Governors of the Oregon State Bar, after due consideration, has recommended the permanent disbarment of the defendant.
We have carefully considered the record in this matter and agree with the recommendation of the Board of Governors. The defendant is, therefore, permanently disbarred.
PER CURIAM.
The defendant John P. Ronchetto, an attorney duly licensed to practice in the courts of the state of Oregon, was accused of professional misconduct. A trial was had before the trial committee of the Oregon State Bar which resulted in a finding of professional misconduct and a recommendation to the Board of Governors of the Oregon State Bar that John P. Ronchetto be suspended from membership in the Oregon State Bar for an indeterminate period of time, until the accused should have demonstrated by competent evidence that he had sufficiently rehabilitated himself both physically and mentally to be reinstated as a member of the Oregon State Bar.
*412The Board of Governors of the Oregon State Bar on consideration of the record recommended to this court that the defendant John P. Ronehetto be permanently disbarred. Based upon this recommendation and the record in this case, we agreed with the Board of Governors, and the defendant was permanently disbarred.
Subsequent to the opinion of this court, the defendant petitioned for a hearing on his matter, and it appearing to this court that through no fault of the Board of Governors the defendant was not advised of the decision and recommendation of the Board of Governors and, therefore, was not given an opportunity to be heard in this court, a hearing was granted.
The court, after giving full consideration to this matter, is of the opinion that the previous opinion of this court should be withdrawn, and that the defendant John P. Ronehetto should be suspended from the Oregon State Bar until such time as this court shall find that he has made a recovery that will justify his again accepting the obligations and faithfully performing the duties of an attorney in the State of Oregon.